DETAILED ACTION
1.	This is a first action on the merits of application 17098459.

2.	Claims 1-20 are pending.

3.	Applicant did not provide an IDS.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3-4, 7, 11, 14, 16 is/are rejected under 35 U.S.C. 102a as being anticipated by Gear (US 499321).
5.	As per claim 1, Gear discloses the use of an electric waterborne transport system comprising: a plurality of electric power generators E deployed over a waterbody at power stations A along the way, the plurality of electric power generators E generating electricity from a renewable energy source (generators can use the water itself to generate electricity, lines 74-77, page 1); and a power line (P. P’, P2, R, R’) suspended above a surface of the waterbody and spanning between two distant destinations, the power line receiving electricity from the plurality of electric power generators and transmitting the electricity to a cargo ship to propel the cargo ship to travel along the power line (lines 39-63, page 1 & lines3-14, page 3).
6.	As per claim 3, Gear discloses the plurality of electric power generators is disposed in a vicinity of the power line between the two distant destinations. See figs. 3-4
7.	As per claim 4, Gear discloses the plurality of electric power generators is electrically connected to a power grid that reaches a land. See pg. 4 II 90-100.
8.	As per claim 7, Gear discloses wherein the power line includes two electric wires to complete a circuit. See fig. 3
9.	As per claim 11, Gear discloses a conductive member sliding along and making continuous contact to the power line. See fig. 4 [T] .
10.	As per claim 14, Gear discloses the conductive member is mounted to a flexible arm extending from the cargo ship for transmitting electricity from the power line to the cargo ship.  See fig. 3 R and I.
11.	As per claim 16, Gear discloses the method for propelling a cargo ship with electricity, the method comprising: deploying a plurality of electric power generators E over a waterbody at power stations A along the way, the plurality of electric power generators generating electricity from a renewable energy source (generators can use the water itself to generate electricity, lines 74-77, page 1) ; electrically connecting the plurality of electric power generators to a power line (P. P’, P2, R, R’)  suspended above a surface of the waterbody and spanning between two distant destinations; and transmitting electricity from the power line to the cargo ship for driving an electric motor to propel the cargo ship to travel along the power line (lines 39-63, page 1 & lines3-14, page 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gear et al, and further in view of Heronemus US 20030168864.
13.	As per claim 2, Gear discloses the aforementioned limitations of claim 1, he does not disclose the plurality of electric power generators includes wind turbines. Heronemus discloses use of wind turbines to generate energy at sea, figs. 4-5, Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to use alternative power generation means in order to supply ultra clean and environmentally power to an electric device. 
14.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gear et al, and further in view of Bekken WO 02066828.
15.	As per claim 5, Gear discloses the aforementioned limitations of claim 1, he does not disclose the power grid is submerged in the waterbody. Bekken discloses the use of a submerged power grid [pg. 1 II 9-13].  Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures use alternative power generation means in order to supply ultra clean and environmentally power to an electric device via a submerged power grid.
Allowable Subject Matter
16.	Claims 6, 8-10, 12-13, 15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617